Citation Nr: 1340806	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of cold injury to both feet and right hand.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1949 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a Board hearing in April 2012 and the hearing was scheduled for October 2013.  Because the Veteran withdrew the hearing request, the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2010, the Veteran filed a claim seeking service connection for residuals of cold injury to both feet and right hand.  On his original claim, he indicated that he suffered cold injury to his feet and right hand "while serving in Korea."  He has since clarified that he suffered cold injury to his feet and hands while serving in Alaska in the winter of 1951-52 during the Korean War.  

The Veteran has reported that he sought treatment during service for cold injuries to his feet and right hand.  The Board is unable to verify the nature and extent of any treatment received by the Veteran during the relevant time period because his service treatment records have been destroyed.  However, the RO did seek the Veteran's sick and morning reports for the time period November 1951 to December 1951.  The search of available records for that period located a log entry indicating the Veteran reported to sick call in December of 1951.  Unfortunately, the log entry does not reveal the nature of the complaint or the extent of any treatment.  It does indicate that the Veteran returned to duty with no restrictions on the same day.  While ambiguous, this report does provide some verification of the Veteran's recollection.  Importantly, the Veteran specifically indicated that the in-service injury may have occurred in any of the winter months of 1951-52.  See June 2010 VA Form 13055 ("In winter months.  Unknown exact month.").  Therefore, upon remand, the RO should request a search of the available records for all months of that winter rather than only November and December of 1951.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370 (2005) (noting heightened duty to assist where service treatment records have been destroyed).

The Veteran cancelled his Board hearing and, therefore, the Board has little further information regarding the Veteran's contentions regarding the symptoms he experienced in the winter of 1951-52 and subsequently that leads him to believe he suffered frostbite.

No medical evidence is of record following service until July 2010 when the Veteran reported to a VA physician that he had experienced numbness in his right hand since he left service and had trouble with his feet and legs, including joint pain and swelling.  He also reported, at that time, that he had suffered from frostbite while in Alaska during his active service.  The only other indications of medical problems in his right hand or feet appearing in the record are notes of scars on his right foot relating to a biopsy and to the removal of tendons, presumably in connection with his multiple knee replacement surgeries.

The Veteran has indicated that he continues to receive treatment from the Mountain Home, Tennessee VA Medical Center.  Therefore, prior to readjudicating the Veteran's claim, the RO must make reasonable efforts to obtain any additional treatment records from the Mountain Home, Tennessee VA Medical Center and any records from other physicians or facilities identified by the Veteran relating to the treatment of medical problems involving his right hand and/or feet.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  As noted above, the evidence of record indicates, for purposes of this inquiry, that the Veteran has a current disability and that he experienced a cold injury while in service.  Moreover, the Veteran's allegations of persistent numbness in his right hand since his alleged in-service injury provides some indication that his current condition "may be associated" with his service.  See McLendon, 20 Vet.App. at 83.  Finally, because the evidence of record is devoid of any medical opinion regarding nexus, the Board finds that there is insufficient medical evidence to make a decision on the merits.  McLendon, 20 Vet. App. at 84-85.

Having determined that the elements of Section 5103A(d)(2) are met, the Board finds that the Veteran is entitled to a VA examination.  38 U.S.C. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all medical providers who have treated his right hand and/or feet and that he provide authorization for VA to obtain his complete medical records from those providers identified.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records. 

2.  Obtain any outstanding VA records for treatment at VA facilities including, but not limited to, updated records from the Mountain Home, Tennessee VA Medical Center, dated from 2011 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  Obtain any available morning or sick reports of the Veteran's from November 1951, December 1951, January 1952, February 1952, and March 1952 for Company G, 4th Regiment Combat Team.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

4.  When the above medical records are obtained, to the extent available, schedule the Veteran for a VA examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Does the Veteran currently have any residuals of cold injury to either of his feet and/or to his right hand?


b.  Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's current residuals of cold injury to either of his feet and/or to his right hand are etiologically related to his active military service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



